Citation Nr: 1611933	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  14-20 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for brainstem glioma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and appellant



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to April 1974.  He died in September 2015.  The appellant is the Veteran's surviving spouse and has been substituted as the appellant. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In August 2014, the Veteran and the appellant testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.

In a March 2016 letter, the RO recognized the appellant as the substitute claimant in the place of the Veteran.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

At the August 2014 hearing, the Veteran testified that he was exposed to sarin in June 1972 during medical testing at the Edgewood Chemical and Biological Center (Edgewood).  He testified that he started developing brain glioma symptoms in the 1990s and was diagnosed with brain glioma in 2007.  The Veteran's military personnel records show that he participated in medical research projects at Edgewood from May 1972 to June 1972.  The Board finds that a remand is warranted to address the Veteran's contentions as to participating in medical research during service, to include acquiring any declassified records regarding the Veteran's participation at Edgewood.

In February 2014, the Veteran was afforded a VA examination.  The examiner reported that there was no fully established direct link between sarin exposure and brain cancer; however, the examiner concluded that there was limitations in the understanding of the long term effects of sarin and that more research was required.  Subsequently, the Veteran's physician Dr. Joseph Breston, M.D., in a September 2014 letter, raised the possibility that the Veteran's brainstem glioma was related to the medical testing conducted at Edgewood.  Absent presentation by the Veteran of new and material evidence, VA has no duty to provide an examination in cases where the Veteran seeks to reopen a previously denied claim.  38 CR 3.159(c)(4)(C)(iii) (2015).  However, once VA undertakes to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   The Board finds that the rationale provided in the February 2014 VA examination lacks sufficient detail and that a new VA medical opinion is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain declassified Department of Defense records regarding the Veteran's participation in medical research projects at Edgewood from May 1972 to June 1972.  All appropriate efforts to obtain such information must be undertaken and documented in the claims file.  

2.  Then, obtain an opinion from a VA physician regarding the nature and etiology of the Veteran's brainstem glioma.  The examiner must review the claim file and must note that review in the report. The examiner should set forth the complete rationale for all conclusions reached, to include a discussion of pertinent medical literature.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability)that the Veteran's brainstem glioma was related to his active duty service.  In providing this opinion, the examiner must reconcile the findings in the February 2014 VA examination report and the September 2014 letter from Dr. Breston.  The Board notes that the term at least as likely as not does not mean within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Then, readjudicate the claim.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




